Citation Nr: 9920273	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for meningioma claimed 
as a residual of Agent Orange exposure in service.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma claimed as a residual of Agent Orange exposure in 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1968 
to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
veteran's claim for service connection for a meningioma 
claimed as a residual of Agent Orange exposure in service.

In August 1997, a hearing was held before Joaquin Aguayo-
Pereles, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in December 1997, 
when it was remanded for the RO to obtain additional medical 
records.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
meningioma and/or non-Hodgkin's lymphoma during service.  

4.  The medical evidence of record reveals that the veteran 
was first diagnosed with meningioma in 1981, approximately 5 
years after his final separation from active military 
service.  

5.  There is no medical opinion, or other competent evidence 
linking the veteran's meningioma to his active military 
service or to Agent Orange exposure during service.  

6.  There is no competent medical evidence of a current 
diagnosis of non-Hodgkin's lymphoma.

7.  The veteran has not presented a plausible claim for 
service connection for meningioma, secondary to Agent Orange 
exposure in service.

8.  The veteran has not presented a plausible claim for 
service connection for non-Hodgkin's lymphoma, secondary to 
Agent Orange exposure in service


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for meningioma, secondary to Agent Orange 
exposure in service, and therefore there is no statutory duty 
to assist him in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(1998).  

2.  The veteran has not presented a well grounded claim for 
service connection for non-Hodgkin's lymphoma, secondary to 
Agent Orange exposure in service, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

A. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Cancer, including tumors of the brain, may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).  Also, if the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also not satisfied, then the veteran's claim shall 
fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.307(d), (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) (Federal Circuit) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that where the issue involves medical causation, 
competent medical evidence that shows that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).


B.  Requirements for a Well Grounded Claim

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Put another way, "where 38 U.S.C. § 1116 and 38 C.F.R. 
§§ 3.307(d) and 3.309(e) are satisfied, the requirements for 
evidence of both service incurrence and causal nexus are 
satisfied."  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

II.  Evidence

Copies of the veteran's separation papers, DD 214, reveal 
that he had active military service from June 1968 to March 
1976.  They further reveal that he was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  As such, the 
Board acknowledges that the veteran served in the Republic of 
Vietnam during the Vietnam era.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with treatment records spanning the veteran's entire 
period of military service.  There is no indication in any of 
the service medical records that the veteran had any 
diagnosis of meningioma and/or non-Hodgkin's lymphoma during 
service.  An August 1968 treatment record reveals that the 
veteran had cold, chills headache, dizziness, stomach 
symptoms, and a temp of 100.8 degrees.  A January 1972 
treatment record reveals that the veteran had complaints of 
"headaches occasionally after near work."  Visual acuity 
test results are also noted on this record.  A March 1976 
treatment record reveals that the veteran had complaints of 
headache and knee pain and that he reported constant pain for 
2 years with complaints of daily headache.  However, the 
veteran's January 1976 separation examination report 
indicates a normal head with no abnormalities noted.  

Private hospital records reveal that the veteran had a 
"seizure" and fell out of bed in September 1981.  A CT scan 
was conducted and an abnormality was noted in the right 
posterior parietal region.  A right parietotemporal 
meningioma was suspected, and surgical intervention was 
required.  In October 1981 a craniotomy with resection of the 
tumor and approximately 2 centimeters of dura was conducted.  

The October 1981 pathology report reveals a diagnosis of 
"dura, right parietal area - meningothelial meningioma."  
The pathology report specifically indicates that microscopic 
examination of the tissue samples was conducted.  The 
narrative states:

Sections show a meningothelial meningioma.  There 
is a marked chronic inflammatory reaction which 
includes lymphocytes, numerous plasma cells with 
Russell bodies and lymphoid follicles with germinal 
centers.  One multinucleate giant cell is seen in 
one section.  The tumor contains material which has 
the tinctoral characteristics of amyloid.  The 
presence of amyloid and the lymphoid and plasma 
cell infiltrate is a rare but previously described 
occurrence within meningiomas.  A small amount of 
gliotic brain tissue is present.

A January 1984 VA hospital summary reveals that the veteran 
had a 2-month history of weight loss.  On physical 
examination revealed "positive axillary nodes bilaterally, 
positive cervical and inguinal nodes bilaterally and positive 
right sub-maxillary nodes.  All were nontender."  A biopsy 
of a cervical lymph node was conducted.  A January 16, 1984 
treatment record noted the veteran's history of brain tumor 
and that pathology results on the lymph node were still 
pending.  This record also states "weight loss with painless 
lymphadenopathy.  ? lymphoma."  

The initial VA pathology report was dated February 15, 1984.  
The initial diagnosis was not definite but read "right 
cervical lymph node -  Lymphoma vs. poorly differentiated 
carcinoma."  The microscopic examination narrative stated 
"there is obliteration of the usual architecture of the 
lymph node by proliferation of histiocytic appearing cells 
and lymphocytes.  . . .  Some of the Pathologists who have 
seen these slides agree that the histiocyte-like cell is 
really an epithelial malignant cell.  The differential 
diagnosis lies between a lymphoma or poorly differentiated 
metastatic carcinoma."  In order to confirm the veteran's 
correct diagnosis, the VA medical center (VAMC) obtained a 
pathology slide of the meningioma that had been removed from 
the veteran in October 1981.  Then the VA pathology service 
compared the specimen of the veteran's January 1984 lymph 
node biopsy with the slide of the meningioma using an 
electron microscope.  The narrative indicates that the "new 
slide (S-8105851) of the meningioma shows remarkable 
histologic resemblance to the tumor in the cervical lymph 
node (EM-16-84).  . . .  Also there are remarkable 
similarities in nuclear morphology between the meningioma 
cell and tumor cells in the cervical lymph node.  . . .  We 
therefore conclude that the tumor in the cervical lymph node 
represents a metastatic meningioma.  . . .  Please change or 
modify the diagnosis in the EM report to:  lymph node (right 
cervical) ;  Metastatic meningioma to the lymph node."  The 
pathologist also made the notation that "intracranial 
meningiomas that metastasized outside the central nervous 
system are rare.  Only slightly more than sixty such cases 
have been reported.  In view of possible involvement in other 
sites (lungs, bone, abdominal viscera), a closed follow-up is 
indicated."  

VA medical records reveal that the veteran had a recurrence 
of meningioma in the right parietal area.  In August 1984 
surgical treatment was conducted with "craniotomy right 
parietal area with resection of recurrent meningioma."  

A May 1988 VA operation report reveals that the veteran 
required surgical excision of a right neck mass.  
Specifically a superficial neck mass and a deep neck mass 
were excised along with some loose connective tissue and a 
posterior cervical neck lymph node.  The operative diagnosis 
was "metastatic meningioma" which was confirmed by 
microscopic examination reported on the accompanying May 1988 
VA pathology report.  A June 1988 pathology report reveals 
that that electron microscope examination of biopsy samples 
was conducted.  The diagnosis was metastatic meningioma and 
the pathologist's notation stated that "electron microscopic 
findings are remarkably similar to that seen in previous 
biopsy (right cervical lymph node) dated January 16, 1984.  
We feel that both specimens represent metastatic 
meningioma."  A May 1988 VA radiology report reveals that an 
MRI of the cervical region was conducted to evaluated soft 
tissue abnormalities.  A mass was identified and the 
radiologist's impression was that the mass was "very 
compatible with clinically described metastatic meningioma as 
the density is approximately that of brain which is the case 
with meningiomas."

A May 1991 VA operation report reveals that the veteran again 
required excision of a right neck mass and an inferior right 
lymph node.  The accompanying pathology report was dated May 
1991and indicated that microscopic examination of the 
specimens revealed that the right neck mass was "lymph node 
with and infiltrate either neoplastic or granulomatous."  
The diagnosis of the inferior lymph node was "vascular 
congestion."  The pathologist's notation stated that the 
"cells in this material are similar to those seen in past 
specimens, and a metastatic meningioma cannot be ruled out  . 
. .  microscopic evaluation.  Electron microscopy and special 
stains have been requested." 

A June 1991 VA treatment report reveals that the veteran was 
having the biopsy excision wound checked.  The narrative 
states "path[ology] report has dx [diagnosis] c/w 
[consistent with] meningioma + also dx of malig[nent] 
lymphoma.  Called path + they feel it is clerical error + 
will follow up this inconstancy."  The original of the May 
1991 VA pathology report is of record.  There is no 
indication in this report of any diagnosis of lymphoma. 

The RO has obtained numerous other medical treatment records 
including the veteran's original medical records from the 
VAMC.  However in none of the medical evidence of record has 
there ever been a diagnosis of non-Hodgkin's lymphoma made by 
any physician.  

III.  Analysis

A.  Meningioma

The veteran's claim for service connection for meningioma as 
a residual of exposure to Agent Orange during service is not 
well grounded.  The competent medical evidence of record 
establishes that the veteran was diagnosed with a meningioma, 
brain tumor, in 1981 and that it was surgically removed.  The 
medical evidence also reveals that the veteran had a 
recurrence of the meningioma in 1984 and that another 
surgical intervention was required.  

The veteran has been diagnosed to have meningioma.  However, 
meningioma is not one of the diseases for which presumptive 
service connection is warranted on the basis of Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (1998).  Without competent 
medical evidence of the existence of a current presumptive 
disease as specified in 38 C.F.R. § 3.309(e) the veteran's 
claim for service connection on the basis of Agent Orange 
exposure cannot be well grounded.  Darby v. Brown, 10 Vet. 
App. 243, 246 (1997); Brock v. Brown, 10 Vet. App. 155, 162 
(1997). 

The Board has also considered the veteran's claim for service 
connection for meningioma on a presumptive basis as a chronic 
disease under 38 C.F.R. § 3.309 (a) (1998).  As noted above 
tumors of the brain, may be presumed to have been incurred 
during active military service if they are shown to be 
manifest to a degree of 10 percent or more within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
veteran was separated from active service in 1976, but he was 
first diagnosed with meningioma in 1981, which is well beyond 
the one year period during which presumptive service 
connection would be warranted.  There is no indication in any 
of the competent medical evidence of record that the 
veteran's meningioma was present to a degree of 10 percent or 
more with the first year after his final separation from 
active military service.  Without competent evidence that the 
chronic disease manifested within the one year presumptive 
period, the veteran's claim cannot be well grounded.  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Finally, the Board has considered the veteran's claim for 
service connection for meningioma on a direct basis as 
required by the Court.  McCartt v. West, 12 Vet. App. 164, 
167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The veteran's service medical records do reveal some 
instances of treatment for headaches.  However, there is no 
competent medical evidence of record which in any way links 
the veteran's meningioma to his military service, his 
complaints of headaches during service, or to Agent Orange 
exposure during service.  Without competent medical evidence 
providing a nexus the veteran does not meet the third element 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

B.  Non-Hodgkin's Lymphoma

The veteran's claim for service connection for non-Hodgkin's 
lymphoma as a residual of exposure to Agent Orange during 
service is not well grounded.  The competent medical evidence 
of record does not reveal that the veteran has a diagnosis of 
non-Hodgkin's lymphoma.  The competent medical evidence of 
record reveals that the veteran's lymph node symptoms have 
been positively diagnosed as metastatic meningioma.  

"Webster's Dictionary defines Metastasis as (a) Transfer of 
a disease producing agency from the site of the disease to 
another part of the body.  (B) A secondary metastatic growth 
of a malignant tumor."  

All of the medical evidence of record reveals that the 
veteran was diagnosed with a meningioma with further 
metastasis to his cervical lymph nodes.  In lay terminology, 
the veteran had meningioma, a brain tumor, which spread to 
his lymph nodes.  However, the veteran's assertion that the 
metastatic disease in his lymph nodes was non-Hodgkin's 
lymphoma for which presumptive service connection for 
exposure to Agent Orange is warranted is inaccurate and not 
supported by the competent medical evidence of record.  In 
lay terminology, the metastatic disease in the lymph nodes is 
not lymphoma; rather, it is meningioma, brain tumor, which 
has spread into the lymph nodes.  

The Court dealt with a similar assertion with respect to 
presumptive service connection for radiation exposure in 
Monts v. Brown, 4 Vet. App. 379 (1993).  In Monts the veteran 
had died of prostate cancer, a disease for which presumptive 
service connection is not warranted under the radiation 
exposure law and regulations.  The appellant asserted that, 
because the prostate cancer had metastasized to the veteran's 
L5 vertebra, which he had been service-connected for an 
inservice compression fracture, service connection was 
warranted for bone cancer of the L5 vertebra and thus service 
connection for cause of death was warranted.  However the 
Court held:

Apparently, appellant misconstrues the meaning of 
prostate cancer which has metastasized to the 
spine.  "Metastasis" is the "transfer of a 
disease producing agency (as cancer cells . . .) 
from an original site of disease to another part 
of the body with a development of a similar lesion 
in the new location."  Webster's Medical Desk 
Dictionary 430 (1986).  Prostate cancer which has 
metastasized to the bone is not the creation of 
bone cancer.  

Monts v. Brown, 4 Vet. App. 379, 381 (1993).

The Board could provide numerous other definitions but they 
would be repetitious and duplicative.  As seen from the 
definitions above, "metastasis" is the spreading of a 
disease from one part of the body to another.  In this case 
the competent medical evidence shows that the veteran had 
meningioma, which metastasized (spread) to his lymph nodes.  
All of the medical evidence of record states that the disease 
entity affecting the veteran's lymph nodes was metastatic in 
nature rather than stating that the veteran had non-Hodgkin's 
lymphoma.  It is clear from the medical evidence of record 
that the trained physicians involved in treating the veteran 
could identify the primary area of cancer development, the 
meningioma, and the areas to which his meningioma spread, his 
cervical lymph nodes.  Specifically, numerous pathology 
reports utilizing comparison of meningioma samples and lymph 
node samples definitively identified the disease in the lymph 
nodes as metastatic meningioma.  Also, MRI examination noted 
that the disease in the lymph nodes was of a consistency and 
density similar to brain tissue; another positive indication 
that the disease in the lymph nodes was metastatic 
meningioma.  

Simply put there is no competent medical evidence of record 
which shows that the veteran has ever had a diagnosis of non-
Hodgkin's lymphoma.  Some treatment records do show diagnoses 
of "? lymphoma" based solely on the physical findings of 
enlarged lymph nodes.  However these are differential 
diagnosis which were to be confirmed by biopsy.  However, the 
definitive diagnosis of the veteran's lymph node disease, 
rendered by multiple pathologists after electron microscope 
examination, is metastatic meningioma.  

The veteran does not have non-Hodgkin's lymphoma.  There is 
no competent medical evidence to support this allegation.  
With no current disability the veteran does not meet the 
first element required for his claim for service connection 
for non-Hodgkin's lymphoma, as a residual of Agent Orange 
exposure, to be well grounded.  See Caluza, 7 Vet. App. at 
506.  Moreover, without the current disability of non-
Hodgkin's lymphoma the veteran's claim for service connection 
on both a direct and a presumptive basis also cannot be well 
grounded.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

IV.  Contentions of the Veteran

The veteran has made numerous contentions that the Board 
feels it must address.  Initially, it is observed that the 
veteran has submitted a substantial amount of evidence on his 
behalf.  This evidence falls into several broad categories.  
He has submitted numerous written statements.  He has 
submitted copies of various medical records, which the RO had 
already obtained, with handwritten notations on them.  He has 
submitted copies of medical definitions of lymphoma from 
various textbooks and dictionaries.  He has submitted 
evidence related to his military service, such as copies of 
awards certificates.  Finally, he has presented sworn 
testimony, along with his wife, at a personal hearing before 
the undersigned member of the Board.  

In an October 1994 written statement the veteran stated that 
he never applied for service connection for meningioma.  This 
is specifically contradicted by the veteran's original claim 
which was submitted on a VA Form 21-526 which was received at 
the RO in June 1991.  This form specifically states "Vet 
applying for S/C for Meningothelial meningioma due to Agent 
Orange Exposure."  This form is signed by the veteran.  

The veteran's next assertion is that he is trustworthy and 
telling the truth with respect to his allegations of chemical 
exposure during service.  He has submitted copies of awards 
and letters to establish his character.  This is simply not 
at issue based on the facts presented in this case.  For the 
purposes of this case, the Board concedes that the veteran 
was exposed to Agent Orange during his military service.  The 
veteran's claims do not fail based on a lack of Agent Orange 
exposure, rather they fail on a lack of competent medical 
evidence to support his claims.  

The veteran's major assertion is that he has non-Hodgkin's 
lymphoma not metastatic meningioma.  He alleges that all of 
the diagnoses of metastatic meningioma are in error and that 
he really has non-Hodgkin's lymphoma.  He avers that the 
medical evidence of record clearly supports this position.  
To pursue this point the veteran has made numerous 
annotations on the copies of medical records that he has 
submitted.  One method he uses is to photocopy a pathology 
report with medical dictionary definitions of non-Hodgkin's 
lymphoma added.  The veteran then circles the terms in the 
pathology report that match terms in the dictionary 
definition to show that the pathology report really indicates 
that he has lymphoma rather than metastatic meningioma.  

The Board acknowledges that the veteran had lymph node 
symptoms.  Initial differential diagnosis, based on physical 
examination, did mention that lymphoma was possible.  
However, the numerous pathology and radiology reports are 
unequivocal.  The veteran has metastatic meningioma not non-
Hodgkin's lymphoma.  Comparison of the veteran's lymph tissue 
was made to samples of his meningioma under an electron 
microscope on numerous occasions.  The professional opinion 
of several trained pathologists was that the disease in the 
veteran's lymph nodes was metastatic meningioma.  A close 
review of the medical evidence of record does not show any 
error in diagnosis.  Moreover, the Board must also note that, 
based on the medical evidence of record, non-Hodgkin's 
lymphoma has never been diagnosed and the veteran has never 
been treated for non-Hodgkin's lymphoma. 

The veteran's statements and testimony are not competent to 
establish that he incurred non-Hodgkin's lymphoma, or that 
the diagnosis of metastatic meningioma is in error.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that the diagnosis of 
metastatic meningioma is in error and that he really suffers 
from non-Hodgkin's lymphoma instead.  See Espiritu, 2 Vet. 
App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran also asserts that a physician told him that he 
had non-Hodgkin's lymphoma.  Again this is not supported by 
the medical evidence of record.  Moreover, it has been held 
that a statement from a veteran as to what a doctor told him, 
is insufficient to establish a medical diagnosis. Warren v. 
Brown, 6 Vet. App. 4 (1993), See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  


V.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
the Board finds no evidence of any plausible claim.  Since 
the veteran has not met his initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for meningioma claimed as a residual of 
Agent Orange exposure in service is denied. 

Because it is not well-grounded, the veteran's claim for 
service connection for non-Hodgkin's lymphoma claimed as a 
residual of Agent Orange exposure in service is denied. 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

